MEMORANDUM **
William Prater appeals pro se the Bankruptcy Appellate Panel’s (“BAP”) decision affirming the bankruptcy court’s dismissal of his adversary complaint against the assessor and tax collector of Sierra County, California, alleging violations of the automatic stay. We have jurisdiction under 28 U.S.C. § 158(d). We review de novo, Cool Fuel, Inc. v. Bd. of Equalization (In re *783Cool Fuel, Inc.), 210 F.3d 999, 1001 (9th Cir.2000), and we affirm.
The BAP properly concluded that pursuant to 11 U.S.C. § 362(b)(9), the making of a tax assessment is an exception to the automatic stay. See Bigelow v. CIR, 65 F.3d 127, 129 n. 2 (9th Cir.1995).
Prater’s remaining contentions lack merit.
We deny all pending motions.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.